Citation Nr: 0031960	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-05 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 19, 
1997 for a grant of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to July 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran filed a claim for entitlement to service 
connection for a nervous condition, also claimed as PTSD, in 
February 1994, which the RO denied in a May 1994 rating 
decision.  The veteran was notified of this determination 
that same month.

3.  In June 1994, the RO received the veteran's VA Form 21-
4138 (Statement in Support of Claim), in which she requested 
a reconsideration as to the denial of service connection for 
a nervous condition/PTSD.

4.  The RO, in a July 1994 rating decision, confirmed and 
continued its previous denial of service connection for PTSD, 
and the veteran was informed of this determination that same 
month.  VA Form 4107 (Notice of Procedural and Appellate 
Rights) was also provided to the veteran at that time, which 
made no distinction between a request for reconsideration and 
the filing of a notice of disagreement.

5.  The RO did not provide the veteran with a statement of 
the case as to its denial of service connection for a nervous 
condition/PTSD.  As such, the May 1994 rating decision is not 
final.


CONCLUSION OF LAW

An effective date of February 2, 1994 for a grant of service 
connection for PTSD is warranted.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).  The effective date of VA 
disability compensation benefits for direct service 
connection is the day following separation from active 
service or the date entitlement arose if claim is received 
within one year after separation from service; otherwise, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a),(b) (West 1991); 38 C.F.R. § 3.400.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302 (2000).  38 C.F.R. § 20.1103 (2000).

A claimant or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mailed notice of the determination to the claimant.  
38 C.F.R. § 20.302(a) (2000).

A notice of disagreement is a written communication from a 
claimant or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201 (2000).

When a notice of disagreement is timely filed, the agency of 
original jurisdiction must prepare a statement of the case.  
38 C.F.R. § 19.26 (2000).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).

II.  Factual Background

The veteran filed her initial claim for service connection 
for a nervous condition/PTSD in February 1994.  The RO denied 
service connection for dysthymia and PTSD in a May 1994 
rating decision and provided the veteran with notice of this 
determination the same month.

In June 1994, the RO received the veteran's VA Form 21-4138 
(Statement in Support of Claim), in which the veteran 
specifically referenced the May 1994 rating decision and 
requested reconsideration of the RO's decision denying 
service connection for a nervous condition/PTSD.  The veteran 
stated her contention that her PTSD was a direct result of 
being raped twice while stationed in Germany.  The veteran 
then provided a detailed account of the two rapes.

In a July 1994 rating decision, the RO confirmed and 
continued its denial of service connection for PTSD.  The RO 
provided the veteran with a copy of the rating decision and 
VA Form 4107, which informed the veteran of her appellate and 
procedural rights.  No distinction was made by the RO as to 
the difference between a motion for reconsideration and 
filing a notice of disagreement and the effect on the 
veteran's appellate rights.

The RO did not provide the veteran with a statement of the 
case as to the May 1994 rating decision.

In connection with her claim for an earlier effective date, 
the veteran submitted another VA Form 21-4138, received by 
the RO in September 1997, in which she requested that the RO 
reconsider its decision.  The veteran contended that the June 
1994 statement from her had been a notice of disagreement and 
that the RO had never provided her with a statement of the 
case.

Following receipt of the September 1997 statement in support 
of claim, the RO provided the veteran with a statement of the 
case in December 1997 as to entitlement to an earlier 
effective date for a grant of service connection for PTSD.  
The veteran then filed her substantive appeal in March 1998 
and again requested that the RO reconsider its denial.

In support of the veteran's claim, the veteran's service 
representative submitted diary notes as to actions taken on 
behalf of the veteran.  A June 1994 entry indicates that they 
had prepared a "4138" regarding a notice of disagreement as 
to the veteran's back, PTSD, and breast.

At the veteran's June 1998 RO hearing, the veteran's service 
representative asserted that the veteran had filed her claim 
for benefits back in January 1994, that she worked with a 
county service officer in following up on her claim, and that 
she had every reason to believe that her claim was pending.  
(Transcript (T.) at 2).  The veteran testified that she 
remembered getting a denial in May 1994 and that she was 
upset and that she took the matter straight to her county 
service officer (C. S.).  (T. at 5).  Her county service 
officer prepared a notice of disagreement in June 1994.  Id.  
The veteran also testified that she had written her 
congressman and the first lady, in order for them to take up 
her case.  (T. at 6).  She contacted a VA benefits 
representative (G. G.) and C. S. and believed that she was 
awaiting a response from the VA as to her claim.  (T. at 7).  
G. G. told her that her claim was pending.  (T. at 8).  The 
veteran testified that she was told that the delay in 
processing her claim was that the VA was awaiting additional 
service medical records.  (T. at 9).  The veteran also 
testified that she saw G. G. at the VA about once a week 
during this time.  Id.  She also stated that C. S. continued 
to follow up.  (T. at 11).  In closing, the veteran's service 
representative stated that the correspondence the RO had sent 
to the veteran in June and July 1994 was rather confusing.  
(T. at 15).

At the veteran's hearing before a traveling Member of the 
Board (conducted in July 2000), the veteran's service 
representative indicated that the veteran had initially filed 
her claim for service connection in January 1994, that the RO 
denied the veteran's claim in May 1994, and that the RO had 
confirmed and continued its denial in July 1994.  (T. at 2).  
At no time, had the RO ever issued a statement of the case, 
despite the fact that a request for reconsideration had been 
submitted by the veteran in June 1994.  (T. at 3).  The 
veteran's service representative recounted how the veteran 
had frequently consulted with a VA benefits representative 
and with her county service representative as to her claim 
and stated that the veteran had every reason to believe that 
her claim was being pursued.  Id.  The veteran's service 
representative also referenced the records from the veteran's 
county service representative and stated that these records 
showed that the status of the claim was pending.  Id.

III.  Analysis

Upon review of the record, the Board finds that an effective 
date of February 2, 1994 is warranted for a grant of 
entitlement to service connection for PTSD.

As discussed above, controlling law and regulation provide 
that, unless specifically provided otherwise, the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application thereof.  See 38 U.S.C.A. § 5110(a).

Here, in accordance with the facts found, the Board notes 
that the veteran's original application for benefits, 
including PTSD, is date stamped February 2, 1994.  The RO 
denied the veteran's claim for service connection for 
dysthymia and PTSD in May 1994.  In June 1994, the veteran 
submitted a statement in support of claim, in which she 
requested that the RO reconsider its denial.  The RO then 
confirmed and continued its previous denial in a July 1994 
rating decision.  The RO never issued the veteran a statement 
of the case as to the May 1994 rating decision.  As such, the 
May 1994 rating decision did not become final.  See 38 C.F.R. 
§§ 19.26, 20.200, 20.1103.  Accordingly, then, in this 
instance, the effective date of the grant of service 
connection for PTSD is the date of receipt of application 
thereof, February 2, 1994.  See 38 U.S.C.A. § 5110(a).

In reaching this determination, the Board first addresses the 
substantive nature of the veteran's June 1994 statement in 
support of claim and its function as a notice of disagreement 
as to the May 1994 rating decision that denied service 
connection.  To reiterate, a notice of disagreement is a 
written communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  See 
38 C.F.R. § 20.201.  In this respect, the Board finds that 
the June 1994 statement in support of claim meets these 
requirements, as it was a written statement, in which the 
veteran asked the RO to reconsider its denial of service 
connection for PTSD.  By asking for a reconsideration of its 
denial, the veteran implicitly expressed to the RO her desire 
to contest the result.  Additionally, the veteran provided a 
detailed account of the two rapes suffered in service.  
Further, according to the diary notes submitted by the 
veteran's service representative and prepared by the 
veteran's county service officer, the June 1994 "4138" was 
prepared as a notice of disagreement as to the denial of 
service connection for PTSD.  When a notice of disagreement 
has been timely filed, the RO must provide the veteran with a 
statement of the case.  See 38 C.F.R. § 19.26.  The RO did 
not meet this procedural requirement.

Admittedly, in her June 1994 statement of the case, the 
veteran used a term of art as to her request for 
reconsideration and did not explicitly express that her 
statement was a notice of disagreement, but as just 
discussed, this statement meets the requirements for a notice 
of disagreement.  Moreover, the Board points out that in 
connection with her present appeal as to entitlement to an 
earlier effective date, the veteran employed the same term of 
art, i.e., reconsideration, and that the same RO viewed her 
statement as a notice of disagreement and provided her with a 
statement of the case as to this issue, as it is required to 
do.  In effect, then, in comparison of the procedural 
development afforded the veteran as to her claim for service 
connection for PTSD and her claim for an earlier effective 
date, the RO did not employ the same interpretation to the 
same statements.  The Board finds this action by the RO 
inconsistent.

In light of the above, then, the Board finds that an 
effective date of February 2, 1994 is warranted for the grant 
of service connection for PTSD.

As to the veteran's service representative's statements that 
the veteran initially filed her claim in January 1994, the 
Board acknowledges that the application itself is signed and 
dated by the veteran in January 1994, but the date stamp 
indicates that it was received at the RO on February 2, 1994.  
As such, the date of receipt of application is February 2, 
1994.



ORDER

An effective date of February 2, 1994 is granted for service 
connection for PTSD, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 8 -


